G-iven, J.
The judgment from which Stommel appealed was that he pay a fine of six hundred dollars. Section 4587 of the Code provides: “After conviction, upon an appeal to the supreme court the defendant must be admitted to bail as follows: If the appeal be from a judgment imposing a fine, upon the undertaking of bail that he will pay the same, or such part of it as *68the supreme court may direct, and in all respects abide the orders and the judgment of the supreme court upon the appeal.” Said section further provides the condition of the undertaking on an appeal from a judgment of imprisonment. The undertaking of bail in this caso is conditioned as follows: “Now, if the said appellant, Wm. Stommel, shall pay to the state of Iowa all costs and damages that shall be adjudged against said Wm. Stommel on said appeal, and shall also pay and satisfy fully the amount of the said judgment and costs or order appealed from, in ease it shall be affirmed, and any judgment or order which the supreme court may render or order to be rendered by the district court, then this obligation to be void; otherwise to remain in full force and virtue.”
The appeal was clearly taken under the subdivision of section 4587 quoted above. The contention is whether the provisions of sections 4593-4595 of the .Code apply to an undertaking of bail on appeal from a judgment for a fine only. Sections 4593 and 4594 provide the manner in which the bail may surrender the defendant in their exoneration “to the officer to whose custody he may be committed at the time of giving bail,” and section 4595 provides that the defendant may surrender himself “to the officer to whom the commitment was made or directed,” when money has been deposited instead of bail. These provisions clearly relate to bail given on appeal from a judgment of imprisonment, and not to bail upon an appeal from a judgment imposing a fine only. If the judgment be for the payment of money only, the defendant is not subject to imprisonment under it; yet if we hold as claimed by appellant, they may subject him to imprisonment without any judgment of imprisonment having been pronounced against him. We think the motion of appellants to' be released and exonerated was properly overruled. Aeeirmep,